DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s Amendments, filed 1/26/2022, to claim 1 acknowledged by Examiner. 
Claims 1-2, 4-5, 7-19 are now pending.
Response to Arguments
Argument:
	Applicant asserts that the prior art references do not disclose “a wound covering member only disposed within the central region between the at least two mechanical coupling members, the wound covering member comprising an absorbent material to contact the wound” (Remarks Pages 7-9).
	Examiner’s Response:
Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive. Examiner has found, as also written in the rejection below, that Rolandi’s bandage discloses that there may be a wound covering member in the form of chitin (or chitosan) placed only on the isthmus (central region) which is between the at least two coupling members (as seen in Annotated Figure 16) of the bandage in order to cover and make contact with the wound wherein this chitin (as well as chitosan) is able to absorb fluids such as exudate thus being an absorbent material (See Rolandi [0239]).	
Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, 7-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim has been amended to recite “a wound covering member only disposed within the central region between the at least two mechanical coupling members, the wound covering member comprising an absorbent material to contact the wound” wherein this contains new matter in regards to the usage of this “only” term as this is a negative limitation, wherein negative limitations require sufficient disclosure according to MPEP 2173.05(i) wherein the current disclosure does not provide any teachings for the wound covering member to be “only” disposed within the central region, and even provides on [0055] that the wound covering member “may extend beyond the perimeter of the base substrate” thus not being only located within the central region, and even further this paragraph [0055] provides “the wound covering member 14 is generally within the central region 34 (while variations are 
Claims 2, 4-5, 7-19 rejected as being dependent on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7-8, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rolandi (US 20150305739 A1) in view of Jordan (US 20150209147 A1) in view of Jacobs (US 6645226 B1).
Regarding claim 1, Rolandi discloses a bandage (Title, wound closure device; also known as a bandage [0070]) comprising: 
a base substrate having an inner surface and an outer surface and a central region positionable over a wound (See annotated figure 16 below, where the “base substrate” is the backing according to Rolandi [172]; also see Figure 19 for being over a wound) on an outer 
a mechanical coupling system (See Annotated Figure 16 below) comprising an integrally molded member of a rigid material (See Annotated Figure 16 below wherein the molded members are the “mechanical coupling members” which are microstructures which as discussed in [0029-0030, 0170] are integrally molded members that may be formed of PMMA (see also [0149]) which is an inherently known rigid material, see https://omnexus.specialchem.com/selection-guide/polymethyl-methacrylate-pmma-acrylic-plastic and https://www.resinex.co.uk/polymer-types/pmma.html) including at least two mechanical coupling members spaced apart from each other and spaced apart from the central region (See annotated figure 16 below, where there are two arrays of mechanical coupling members spaced apart with the central region in the middle), 
a wound covering member (chitin, [0239], covers the wound thus being a “wound covering member”) only disposed within the central region between the at least two mechanical coupling members (isthmus, See Annotated Figure 16, wherein this is between the at least two mechanical coupling members) (see [0239] wherein the isthmus may have chitin placed thereon, thus being “within the central region”, wherein this chitin may cover the wound), the wound covering member (chitin) comprising an absorbent material to contact the wound (see [0239] wherein chitin is an absorbent material as it is able to “absorb fluids such as exudate” and is disclosed to contact the wound);
wherein at least one of the at least two mechanical coupling members comprises: 

a plurality of gripping structures (array of microstructures grip the skin [0198]) extending from the lower surface of the base (See annotated figure 16 below, also [0172] “one or more microstructures protrude perpendicularly or at an angle from the upper of said surfaces”, wherein for examination we are reading this as “lower of said surfaces”).

    PNG
    media_image1.png
    590
    937
    media_image1.png
    Greyscale

Rolandi does not disclose a plurality of the gripping structures having a base configuration and an upstanding structure, the upstanding structure including a front curved wall, a first trailing wall extending from a first side of the front curved wall and a second trailing wall extending from a second side of the front curved wall, with an outer backbone joining the 
However, Jordan teaches an analogous plurality of the gripping structures 32 (“plurality of soft tissue spikes 32 that allow the malar implant 10 to adhere to and grip soft tissue” [0025]) having a base configuration and an upstanding structure (See annotated figure 8 below, where there is a isosceles base and a 3D upstanding structure extending from the base), the upstanding structure including a front curved wall, a first trailing wall extending from a first side of the front curved wall and a second trailing wall extending from a second side of the front curved wall, with an outer backbone joining the first trailing wall and the second trailing wall opposite the front curved wall (See Annotated Figure 8), with the front curved wall and the outer backbone curving so as to terminate at a tip (See Figures 6-9, where the structures 32 have a curvature to a tip) and wherein the upstanding structure extending outside of the base configuration to define an overhanging portion, with the tip being in the overhanging portion (See Annotated Figure 8). The structure of these spikes 32 resist the forces of gravity and other forces to ensure fully secure attachment to whatever they are gripping [0025].

    PNG
    media_image2.png
    548
    748
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the structure of the microstructures in Rolandi with the structure of the spikes 32 as taught by Jordan in order to increase the securement of the wound closing device such that it may resist outside forces from being released before the wound has finished healing [0025], also even further Applicant’s specification and disclosure fails to provide any unpredictable results as a consequence of this spike shape thus resulting in the shape being design choice such that this change in shape of Rolandi to that of Jordan would be found further obvious as design choice between two spike shapes since In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) held that changes in shape were obvious absent persuasive evidence that the shape was unpredictably significant (See MPEP 2144.04(IV)(B) “Changes in Shape”). 
	Rolandi in view of Jordan does not disclose the tip defining a tip axis, wherein the tip axis, as defined by the outer backbone at the tip is between +10 and -10 degrees of an axis extending from the tip that is substantially parallel to the lower surface of the base.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the tip shape/angle (See Annotated Figure 8 of Jordan) of the upstanding structure of Jordan of the microstructures in Rolandi to be the tip shape/angle as taught by Jacobs above which defines a tip axis, wherein the tip axis, as In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) held that changes in shape were obvious absent persuasive evidence that the shape was unpredictably significant (See MPEP 2144.04(IV)(B) “Changes in Shape”).

    PNG
    media_image3.png
    712
    926
    media_image3.png
    Greyscale
 
Regarding claim 2, Rolandi in view of Jordan in view of Jacobs discloses the invention of claim 1 above.
Rolandi further discloses the plurality of gripping structures comprises an array of spaced apart gripping structures extending from the lower surface of the base (See Figure 8a-1, where there is an array of the gripping structures extending from a base surface).
Regarding claim 4, Rolandi in view of Jordan in view of Jacobs discloses the invention of claim 1 above.
Rolandi discloses the base configuration is substantially triangular (See Annotated Figure 8 of Jordan above, wherein the structure of Jordan teaches a base configuration of an isosceles triangle).
Regarding claim 5, Rolandi in view of Jacobs in view of Jordan discloses the invention of claim 4 above.
Rolandi discloses the base configuration comprises an isosceles triangle (See Annotated Figure 8 of Jordan above, wherein the structure of Jordan teaches a base configuration of an isosceles triangle).
Regarding claim 7, Rolandi in view of Jordan in view of Jacobs discloses the invention of claim 5 above.
Rolandi further discloses a height of the gripping structure defined by a distance from the lower surface of the base to the tip is at least two times larger than the thickness of the base (In Rolandi, the base has thicknesses ranging from 125 um to 1000 um [0150] and the height ranges of the microneedles is 1 um to 3000 um [0141] so taking into account the change of structure, the height of the base to the tip from structure as taught by Jordan would be at least two times larger than the thickness of the base).
Regarding claim 8, Rolandi in view of Jordan in view of Jacobs discloses the invention of claim 7 above.
Rolandi further discloses the height of the gripping structure is at least four times larger than the thickness of the base (In Rolandi, the base has thicknesses ranging from 125 um to 1000 um [0150] and the height ranges of the microneedles is 1 um to 3000 um [0141] so taking into account the change of structure the height of the base to the tip from structure of Jordan would be at least two times larger than the thickness of the base).
Regarding claim 15, Rolandi in view of Jordan in view of Jacobs discloses the invention of claim 1 above.
Rolandi further discloses a first one of the at least two mechanical coupling members is on one side of the central region, with a second one of the at least two mechanical coupling members being on an opposite side of the central region from the first one of the at least two 
Regarding claim 16, Rolandi in view of Jordan in view of Jacobs discloses the invention of claim 1 above.
Rolandi discloses each of the at least two mechanical coupling members are at least one of adhered, RF welded and heat sealed to the base substrate (The backing, base substrate, is attached to the mechanical coupling members, bases with microstructures, via gluing which is adherence [Rolandi, 0172]).
Regarding claim 17, Rolandi in view of Jordan in view of Jacobs discloses the invention of claim 1 above.
Rolandi further discloses the at least two mechanical coupling members are on opposite sides of the central region of the base substrate (See annotated figure 16 from Rolandi above, where the two mechanical coupling members are on opposite sides of the central region, also see [0192] where the specification notes the two microstructure arrays may be separated by the isthmus, or central region).
Regarding claim 18, Rolandi in view of Jordan in view of Jacobs discloses the invention of claim 17 above.
Rolandi further discloses each of the at least two mechanical coupling members further includes at least two same side mechanical coupling members, such that at least four mechanical coupling members are coupled to the base substrate (See [Rolandi 0192-194] where there may be up to 100 microstructure arrays, mechanical coupling members, such that there could be at least two arrays on either side of the isthmus and at least four arrays overall on the device).
Regarding claim 19, Rolandi in view of Jordan in view of Jacobs discloses the invention of claim 18 above.
.
Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rolandi (US 20150305739 A1) in view of Jordan (US 20150209147 A1) in view of Jacobs (US 6645226 B1) in further view of Harvey (US 4430998 A).
Regarding claim 9, Rolandi in view of Jordan in view of Jacobs discloses the invention of claim 1 above.
Rolandi further discloses that the gripping structures (microstructures) may be directly affixed to the backing (so the base substrate and base may be essentially integral) [0113] and the base includes an outer perimeter (See annotated Figure 13a-13b below).

    PNG
    media_image4.png
    374
    629
    media_image4.png
    Greyscale

Rolandi, Jordan, and Jacobs do not disclose a grasping opening defined within the outer perimeter, and wherein the plurality of gripping structures is positioned between the outer perimeter and the grasping opening.


    PNG
    media_image5.png
    365
    652
    media_image5.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added one of openings 56 as taught by Harvey to the central region of the base of Rolandi in order to allow the wound site be inspected and leave open to air if needed (Col. 4 lines 15-32). With such opening 56, the plurality of gripping structures (microstructures) would be positioned between the outer perimeter and the grasping opening (based on if an opening was added to the annotated figure 13a above in the central region).
Regarding claim 10, Rolandi in view of Jordan in view of Jacobs in further view of Harvey discloses the invention of claim 9 above.

Regarding claim 11, Rolandi in view of Jordan in view of Jacobs in further view of Harvey discloses the invention of claim 10 above.
Rolandi further discloses the tip of each of the gripping structures faces the leading edge ([0155], all of the microstructures in an array may face the same direction; [0164] in embodiments with multiple arrays (such as that seen in Figure 13 above) the arrays may be identical; so if the arrays are identical then all of the tips of gripping structure may be facing the same direction where this may be the leading edge; where “angle” refers to a direction a tip is facing [0100]).
Regarding claim 12, Rolandi in view of Jacobs in further view of Harvey discloses the invention of claim 11 above.
Rolandi discloses the base configuration is substantially triangular and Jordan further teaches the base configuration shape would have a leading edge (See Annotated Figure 8 above), a first and second rearward trailing edge extending therefrom and meeting at a rear intersection region (See Annotated Figure 8 above) with the leading edge being substantially perpendicular to the tip axis (See Annotated Figure 8 above, where the tip of Jordan overall is pointing perpendicularly to that of the leading such that when in combination with the overall gripping structure of Jacobs the tip axis would be substantially perpendicular to that of the leading edge).
Regarding claim 13, Rolandi in view of Jordan in view of Jacobs in further view of Harvey discloses the invention of claim 12 above.

Jacobs further teaches the upstanding structure includes an outer backbone that extends from the rear intersection region to the tip (See Annotated Figure 3C/3D above, where the backbone runs from a rear point to the tip).
Regarding claim 14, Rolandi in view of Jordan in view of Jacobs in further view of Harvey in view of Jordan discloses the invention of claim 13 above.
Jacobs in combination with Jordan discloses a first upstanding edge extends from the intersection of the leading edge and the first rearward travelling edge to the tip, and the second upstanding edge extends from the intersection of the leading edge and the second rearward travelling edge to the tip, to, in turn define a front curved wall, a first trailing wall and a second trailing wall (See Annotated Figure 8 of Jordan above, where in combination with the structure as shown in Annotated Figure 3C/3D of Jacobs the base configuration would have such edges for the trailing walls and front curved wall).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        2/1/2022

/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        2/10/2022